Citation Nr: 1202255	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran testified at a videoconference hearing with a Veterans Law Judge in January 2011.  This transcript has been associated with the claims file.  That Veterans Law Judge is no longer employed at the Board.  The Veteran was offered an opportunity for an additional hearing but declined the opportunity and indicated that he wished for his case to be considered on the evidence of record.  See October 2011 response.  

The case was brought before the Board in March 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include notifying him he could submit additional information for where he had been treated for his hearing loss and tinnitus, obtaining service treatment records, and affording him new VA examinations.  In March 2011 the Veteran was notified he could provide additional information as to where he had been treated and the VA would attempt to locate any private medical records.  The Veteran did not respond that there were additional outstanding treatment records.  The Veteran's available service records were also obtained and associated with the claims file.  The Veteran was afforded a VA examination in April 2011 for his hearing loss and tinnitus claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was afforded a VA examination in April 2011 to determine the etiology of his bilateral hearing loss disability and tinnitus.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to service because he did not have hearing loss at separation from service and there was no evidence to support delayed onset hearing loss.  With regard to tinnitus the examiner noted the Veteran did not complain of this disorder in-service.  

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiograms in the instant case conducted at entrance to service in October 1965 and during service in September 1966 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.
Accordingly, the claim must be remanded for an addendum opinion which takes into account the October 1965 and September 1966 audiometry examinations and appropriately converts them.  The examiner should then compare these findings to the August 1968 separation examination findings.

Furthermore, the Board observes that the AMC issued a supplemental statement of the case in August 2011.  On September 15, 2011 the AMC received additional evidence submitted by the Veteran in support of his claim, to include buddy statements and a positive opinion from his private physician.  This evidence was received by the RO prior to its certification of the claim to the Board on September 16, 2011.  The Board notes that the Veteran did not submit a waiver of RO consideration and the evidence is relevant and non-duplicative.  However, the RO did not issue another SSOC after this evidence was received.  38 U.S.C.A. § 19.37 (2011).  Thus the Board must remand this appeal so that the RO may review the evidence and, if the claims remain denied, include such evidence in an SSOC.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the April 2011 VA examiner review the claims file and offer an addendum opinion regarding the Veteran's hearing loss and tinnitus.  The examiner should convert the October 1965 and September 1966 audiograms from ASA to ISO units.  Following this conversion, the examiner should specifically comment on the findings in the October 1965 and September 1966 audiograms compared to the August 1968 separation examination audiogram.  The examiner should also discuss the August 2011 opinion from the Veteran's private physician which provided a positive nexus linking his hearing loss and tinnitus to service. 

Taking all the evidence into account, the examiner should offer an addendum opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss disability and tinnitus are related to service.  A complete rationale must be provided for all opinions and conclusions reached.  

If the April 2011 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and he should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

2.	Inform the Veteran that he can submit additional evidence, to include an addendum rationale to the August 2011 statement by his private physician, in support of his claims.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims, taking into account all evidence received since the August 2011 supplemental statement of the case.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


